United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                            Nos. 05-4140/06-1099
                                ___________

Eric Clemmons,                        *
                                      *
            Appellee/Cross-Appellant, *
                                      * Appeals from the United States
       v.                             * District Court for the
                                      * Western District of Missouri.
William Armontrout, Warden;           *
George Brooks; Alonzo Gross;          *
Arthur Dearixon; Thomas Steigerwald; *
Donald Cline; Larry Henson, Deputy    *
Warden; Bill Rutledge; Robert Acree; *
James Eberle;                         *
                                      *
            Cross-Appellees,          *
                                      *
Estate of George Brooks,              *
                                      *
            Appellant/Cross-Appellee. *
                                 ___________

                          Submitted: November 17, 2006
                             Filed: February 12, 2007
                              ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

SMITH, Circuit Judge.

     Eric Clemmons, an inmate incarcerated at the Missouri State Penitentiary
("MSP"), sued MSP Investigator George Brooks, now deceased, Warden William
Armontrout, and Corrections Supervisor Alonzo Gross (collectively referred to as
"appellants") under 42 U.S.C. § 1983. Clemmons alleged that appellants' intentional
or reckless failure to disclose or investigate exculpatory leads or exonerating
information deprived Clemmons of his liberty interest in a fair trial. Clemmons
contends that their acts caused him to be wrongfully convicted for murder and placed
on death row for 14 years. The district court granted summary judgment to Warden
Armontrout and Captain Gross, concluding that neither of them was personally
involved in the alleged deprivation of Clemmons's constitutional rights, but denied
Investigator Brooks qualified immunity. We reverse the district court's denial of
qualified immunity to Investigator Brooks and affirm the district court's grant of
summary judgment to Warden Armontrout and Captain Gross.

                                     I. Background
       Clemmons is an inmate in the custody of the Missouri Department of
Corrections.1 While Clemmons was incarcerated at the MSP, someone stabbed fellow
inmate Henry Johnson three times, leading to his death. When the assault occurred,
Corrections Officer Thomas Steigerwald called for assistance, and Captain Gross
responded to the call. Officer Steigerwald claimed to have witnessed the stabbing and
identified Clemmons as the perpetrator. Officer Steigerwald and Captain Gross took
Clemmons into custody. The officers noticed bloodstains on Clemmons's sweatshirt
and tennis shoes.

      After taking Clemmons into custody, Captain Gross returned to the scene of the
stabbing and ordered corrections officers to search for the assailant's weapon. No
weapon, however, was ever located. Thereafter, Captain Gross supervised a
preliminary investigation into Johnson's stabbing until the MSP investigator arrived
to conduct an investigation. In the meantime, inmate Dwight Clark approached


      1
        In 1983, Clemmons was convicted of capital murder and assault and sentenced
to life without the possibility of parole for 50 years.

                                         -2-
Captain Gross and told him that he had witnessed two men assaulting Johnson. He
described both assailants as being black, stated his belief that one of the inmates was
Fred Bagby, and explained that he only knew the second inmate by sight.

       Captain Gross never interviewed Fred Bagby or searched his cell; however, he
did review the out-count list and concluded that because Bagby was not on the out-
count list2, Clark's statement was not credible. He admitted, however, that there would
have been more than one out-count list, meaning that Bagby could have been listed
on another out-count list that he did not check. Additionally, he conceded that an
inmate could be in the prison yard without being listed on the out-count list.

       After receiving and investigating Clark's statement, Captain Gross prepared an
Inter-Office Communication ("IOC") memorandum to Investigator Brooks—the MSP
investigator assigned to the murder investigation—which outlined Captain Gross's
investigation and his conversation with Clark. In the IOC, Captain Gross noted his
misgivings about Clark's statement, concluding that "[w]hen questioned in detail Clark
did not make sense and further investigation reflects that Clark's statement is untrue."
Warden Armontrout, Deputy Warden Donald Cline, Superintendent Robert Acree, and
Major James Eberle were forwarded a copy of the IOC.

       Investigator Brooks never interviewed Clark or Bagby as part of his
investigation. After he completed his investigation, he forwarded his investigation file
to Warden Armontrout, who then forwarded the file to the Cole County Prosecuting
Attorney's Office for review. The file forwarded to the prosecuting attorney did not
contain the IOC detailing Clark's statements. The prosecuting attorney charged
Clemmons with the murder of Johnson. Clemmons was subsequently convicted of the
murder in 1987 and sentenced to death. Clemmons exhausted his state appeals.

      2
       The "out-count" list sets forth the names of inmates who have permission to
be out of their cells. Douglas v. Clark, 993 F.2d 1549, 1993 WL 137718, at *3 (7th
Cir. Apr. 30, 1993) (unpublished).

                                          -3-
       In 1997, Clemmons filed a writ of habeas corpus, alleging that exculpatory
evidence—the IOC—"was withheld from him prior to his trial in violation of Brady
v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963)." Clemmons v.
Delo, 124 F.3d 944, 947 (8th Cir. 1997). We granted Clemmons the writ, concluding
that "[w]hether framed as an ineffective assistance of counsel claim or as a Brady
claim, Clemmons's claim undeniably states a constitutional violation." Id. at 949. "We
[could not] say with confidence that the jury would have reached the same verdict
when presented with an eyewitness [Clark] who accused a different inmate [Bagby]
of the crime within an hour of the murder, the very same inmate that three other
witnesses had also accused of the crime."3 Id. at 951.

       The State of Missouri then retried Clemmons, and, on February 18, 2000, a jury
acquitted him of the murder of Johnson. Approximately three years later, Clemmons
filed the instant lawsuit under 42 U.S.C. § 1983, alleging that he was deprived of his
liberty interest in a fair trial due to appellants' intentional or reckless failure to disclose
or investigate exculpatory leads or exonerating information.

                                   II. Discussion
      The Estate of Investigator Brooks appeals, arguing that the district court erred
in denying Investigator Brooks qualified immunity because Clemmons failed to show
that Brooks intentionally or recklessly failed to investigate leads or produce
exculpatory information in violation of Clemmons's due process rights. Clemmons

       3
        At trial, Clemmons presented the testimony of three fellow inmates who
identified Bagby as Johnson's killer; however, in each case, the witness had not come
forward until Bagby had died. The prosecution impeached the testimony of
Clemmons's witnesses by asserting that Bagby was conveniently dead at the time that
they came forward. Without knowledge of the IOC, Clemmons was unable to
rehabilitate his witnesses. At the time Clark accused Bagby of Johnson's murder,
Bagby was alive; therefore, Clark identifying Bagby as the killer an hour after the
murder would have supported the three inmates' testimony. In addition, Clemmons
could have called Clark as a witness. Clemmons, 124 F.3d at 950–51.

                                             -4-
cross-appeals, asserting that the district court erred in granting summary judgment to
Warden Armontrout and Captain Gross because a genuine issue of material fact
remains as to their "personal involvement" in the investigation of Johnson's murder.

                            A. Qualified Immunity
      We review de novo the district court's denial of qualified immunity to
Investigator Brooks. McClendon v. Story County Sheriff's Office, 403 F.3d 510, 515
(8th Cir. 2005).

       To determine whether an official is entitled to qualified immunity, we engage
in a two-part analysis. The "threshold question" is whether, taking the facts in the light
most favorable to the injured party, the alleged facts demonstrate that the official's
conduct violated a constitutional right. Saucier v. Katz, 533 U.S. 194, 201 (2001). "To
establish a substantive due process violation, plaintiffs must show that the behavior
of the [official] was so egregious, so outrageous, that it may fairly be said to shock the
contemporary conscience," Terrell v. Larson, 396 F.3d 975, 978 (8th Cir. 2005)
(quotations and citation omitted), and that the conduct "violated one or more
fundamental rights." Moore v. Briggs, 381 F.3d 771, 773 (8th Cir. 2004). If we
conclude that the alleged facts do not establish the violation of a constitutional right,
then we need not address the second inquiry. Id.

       "On the other hand, if a violation could be made out on a favorable view of the
parties' submissions, the next, sequential step is to ask whether the right was clearly
established." Saucier, 533 U.S. at 201. To determine whether a right is "clearly
established," we ask "whether it would be clear to a reasonable officer that his conduct
was unlawful in the situation he confronted." Id. at 202.

       As to the threshold inquiry, the Supreme Court has held that "suppression by
the prosecution of evidence favorable to an accused upon request violates due process
where the evidence is material either to guilt or to punishment, irrespective of the

                                           -5-
good faith or bad faith of the prosecution." Brady v. Maryland, 373 U.S. 83, 87 (1963)
(emphasis added). We recognized this constitutional violation in our previous decision
granting Clemmons habeas relief for the prosecution's failure to divulge the IOC. See
Clemmons, 124 F.3d at 949.

       We have, however, also recognized that while "[t]he Brady doctrine imposes
an absolute duty on the prosecutor to produce all materially favorable evidence in the
State's possession," the Court "has never imposed this absolute duty on law
enforcement officials other than the prosecutor." Villasana v. Wilhoit, 368 F.3d 976,
979 (8th Cir. 2004). The "Due Process Clause is simply not implicated by a negligent
act of an official causing unintended loss of or injury to life, liberty, or property."
Daniels v. Williams, 474 U.S. 327, 328 (1986) (emphasis added) (overruling Parratt
v. Taylor, 451 U.S. 527 (1981), "to the extent that it states that mere lack of due care
by a state official may 'deprive' an individual of life, liberty, or property under the
Fourteenth Amendment"). "[I]t would be impermissible to hold the police liable for
due process violations under § 1983 where they have acted in good faith." Jean v.
Collins, 221 F.3d 656, 660 (4th Cir. 2000). "Indeed, negligent conduct cannot by
definition establish the 'affirmative abuse of power' necessary to constitute a due
process deprivation." Id. Therefore, where no evidence exists that the investigator
acted in bad faith or "engaged in a conscious effort to suppress exculpatory evidence,"
the accused's due process rights have not been violated. Villasana, 368 F.3d at 980
(internal quotations and citation omitted).

       Likewise, "[n]egligent failure to investigate other leads or suspects does not
violate due process." Wilson v. Lawrence County, Mo., 260 F.3d 946, 955 (8th Cir.
2001) (citing Daniels, 474 U.S. at 334). Even allegations of gross negligence fail to
establish a constitutional violation. Id. "[O]nly reckless or intentional failure to
investigate other leads offends a defendant's due process rights." Id. (emphasis added).




                                          -6-
       We hold that, under the first prong of Saucier, Investigator Brooks did not
violate Clemmons's constitutional rights, as Clemmons adduced no evidence that
Brooks acted intentionally, recklessly, or in bad faith when he failed to disclose the
IOC to the prosecutor and failed to investigate Clark's statement that Bagby murdered
Johnson. While Clemmons argues that he demonstrated recklessness by providing
evidence that Investigator Brooks received the IOC, failed to interview Clark, failed
to interview other eyewitnesses, and failed to include the IOC to the prosecutor, he has
offered no explanation for why these actions constitute recklessness as opposed to
mere negligence. "[C]onclusory allegations will not suffice." Jean, 221 F.3d at 662.

       As a matter of law, we conclude that the undisputed facts establish that
Investigator Brooks's actions were not intentional or reckless. Mere negligence on
Brooks's part by failing to disclose the IOC or investigating another lead is insufficient
to deny him qualified immunity. First, Captain Gross stated in the IOC that "Clark's
statement was not credible." Brooks may have erroneously relied on Gross's
credibility assessment or been less than thorough, but, without more, his actions
cannot be deemed "reckless." Investigator Brooks had the eyewitness statement of
Officer Steigerwald identifying Clemmons as the perpetrator. Second, as in Villasana,
Clemmons has produced no evidence that Brooks consciously sought to suppress
exculpatory evidence by failing to disclose the IOC to the prosecutor. Third,
Clemmons has not alleged that Investigator Brooks unlawfully coerced others to
suppress the exculpatory evidence or refrain from investigating other leads. See
Wilson, 260 F.3d at 955 (agreeing with the district court's conclusion that "[i]f [the
plaintiff's] allegations about unlawful coercion are proved true, a reasonable factfinder
could determine that Defendants recklessly or intentionally chose to force [the
plaintiff] to confess instead of attempting to solve the murder through reliable but time
consuming investigatory techniques designed to confirm their suspicions") (quotations
and citation omitted).

      Therefore, we hold that Investigator Brooks is entitled to qualified immunity.

                                           -7-
                             B. Personal Involvement
      As to Clemmons's cross-appeal, we review de novo the district court's grant of
summary judgment to Warden Armontrout and Gross. Freeman v. Ace Tel. Ass'n, 467
F.3d 695, 697 (8th Cir. 2006).

       "Liability under section 1983 requires a causal link to, and direct responsibility
for, the deprivation of rights. To establish personal liability of the supervisory
defendants, [the plaintiff] must allege specific facts of personal involvement in, or
direct responsibility for, a deprivation of his constitutional rights." Mayorga v.
Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006) (internal quotations and citations
omitted). A plaintiff fails to meet this burden where no evidence is presented that the
officials caused the suppression of exculpatory evidence "or that [the officials]
participated in the investigation in anything other than a limited manner." Fleming v.
Greater St. Louis Area Major Case Squad, 48 F.3d 1223, 1995 WL 57457, at *2 (8th
Cir. Feb. 14, 1995) (unpublished). "[A] warden's general responsibility for supervising
the operations of a prison is insufficient to establish personal involvement." Ouzts v.
Cummins, 825 F.2d 1276, 1277 (8th Cir. 1987).

       Captain Gross's investigation of Johnson's murder was brief and limited, as he
only supervised a preliminary investigation into the stabbing incident until
Investigator Brooks arrived to take over the investigation. Once Investigator Brooks
took over the investigation, Captain Gross had nothing further to do with it. In
addition, the undisputed facts show that Captain Gross forwarded the information that
he received from Clark to Investigator Brooks via the IOC.

       As to Warden Armontrout, his general supervisory duties are also insufficient
to establish his personal involvement in the investigation. Clemmons has produced no
evidence indicating that Warden Armontrout was ever directly involved in the
investigation of Johnson's murder. Furthermore, although Warden Armontrout did
receive a copy of the IOC, it was Investigator Brooks, not Warden Armontrout, who

                                          -8-
was responsible for putting the packet of investigatory materials together for the
prosecutor.

       Because the undisputed facts establish that Captain Gross and Warden
Armontrout had only minimal personal involvement in the investigation, we hold that
a reasonable jury could not return a verdict in Clemmons's favor. Therefore, the
district court properly granted summary judgment to Warden Armontrout and Captain
Gross.

                                  III. Conclusion
      Accordingly, we reverse the district court's denial of qualified immunity to
Investigator Brooks and affirm the district court's grant of summary judgment to
Warden Armontrout and Captain Gross.
                      ______________________________




                                        -9-